DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Claims
In response to communications filed on 27 July 2022, claim 77-96 are presently pending in the application, of which, claim 77, 87, and 96 are presented in independent form. The Examiner acknowledges newly added claims 78-96. Claims 1-76 were previously cancelled.

Response to Remarks
All objections and/or rejections issued in the previous Office Action, mailed 27 April 2022, have been withdrawn, unless otherwise noted in this Office Action. 

Applicant's arguments filed 27 July 2022 have been fully considered but they are not persuasive. The Applicant’s arguments have been incorporated into the rejection below.

Terminal Disclaimer
The terminal disclaimer filed on 27 July 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. 10,831,840 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 77-96 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-20 of U.S. Patent No. 10,831,840 (known hereinafter as ‘840). Although the claims at issue are not identical, they are not patentably distinct from each other because each of the limitations of the claim can be met by an obvious variation of the claim in ‘840.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claim 77 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cahill, Conor, et al (U.S. 2005/0076248 and known hereinafter as Cahill) in view of Jackson, Michael R. (U.S. 2007/0276721 and known hereinafter as Jackson) and in further view of Gallagher, Michael, et al (U.S. 2005/0186948 and known hereinafter as Gallagher).

As per claim 77, Cahill teaches a method for execution in a communication network comprising an access network, associated with a service provider, and a public-switched network, the method comprising:
storing in a profile database profile information of a party registering or activating network access through a service provider, including a location of the service point of the network access (e.g. Cahill, see paragraphs [0042-0044], which discloses a service provider hosts personal web services, such as a profile service (The Examiner notes the profile service stores/contains profile information) while a service consumer invokes web services at the service provider that include appropriate identification and authorization. Cahill, see paragraphs [0057-0060], which discloses the service provider includes a wallet provider that stores location information, profile information, and allows for the service provider to authenticate and verify the service consumer information in a financial transaction. Cahill, see paragraph [0054], further discloses the service consumers include a discovering service location that provides location information associated with the profile.); 
assigning a logical identifier to a communication apparatus connected to a port of a network element associated with the service point location (Cahill, see paragraphs [0053-0055] and Figure 3, which discloses a local server computer (e.g. server) which is coupled to a communication interface that provides two-way data communication coupling via a network link, where a network link typically provides data communication through one or more networks to other data services. Cahill, see paragraphs [0057-0060], which discloses the service provider includes a wallet provider that stores location information, profile information, and allows for the service provider to authenticate and verify the service consumer information in a financial transaction. The Examiner also notes, this feature is a recitation of the intended use of the claimed invention which must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.), the logical identifier being used to route data through the communication apparatus over the communications network (Cahill, see Figure 3, which illustrates an access network with one or more servers accessible via a packet-switched network. See further, paragraphs [0065-0066], which discloses each profile data entry stored in the profile services, typically contain a collection of metadata, including data categories, change timestamp information, data validation information, creator information, location information, etc. The Examiner notes that it is well known in the art that the Internet, Internet VPN are a packet-switched network);
storing the assigned logical identifier determined to be associated with the service point location in association with the profile information having the service point location (Cahill, see paragraphs [0057-0060], which discloses the service provider includes a wallet provider that stores location information, profile information, and allows for the service provider to authenticate and verify the service consumer information in a financial transaction. See Cahill , paragraphs [0065-0066], which discloses each profile data entry stored in the profile services, typically contain a collection of metadata, including data categories, change timestamp information, data validation information, creator information, location information, etc.);
retrieving at least a portion of profile information associated with the transaction-specific logical identifier from the profile information database (e.g. Cahill, see paragraphs [0071-0074], which discloses the identify base service system consults with the profile services to obtain profile specific information for the purposes of authenticating, verifying, and providing wallet services for the general use creating a purchasing transaction. The Examiner interprets the claimed feature of consulting as accessing, wherein data may be accessed for the purpose of obtaining information, thereby the network framework as illustrated in Figure 3, contemplates a dedicated server for an intended use, such as a profile database.); and
providing the retrieved portion of the profile information to the transaction validation server for use in validating the online transaction (e.g. Cahill, see paragraphs [0071-0074], which discloses the identify base service system consults with the profile services to obtain profile specific information for the purposes of authenticating, verifying, and providing wallet services for the general use creating a purchasing transaction. See Cahill , paragraphs [0065-0066], which discloses each profile data entry stored in the profile services, typically contain a collection of metadata, including data categories, change timestamp information, data validation information, creator information, location information, etc. The Examiner interprets the claimed feature of consulting as accessing, wherein data may be accessed for the purpose of obtaining information, thereby the network framework as illustrated in Figure 3, contemplates a dedicated server for an intended use, such as a profile database.).
Although Cahill discloses a logical identifier (e.g. IP address), it does not explicitly disclose from at least the one server, receiving from a transaction validation server distinct from the one or more merchant server, a request message related to a current online transaction with one of the one or more merchant servers initiated from the communication apparatus.
Jackson teaches receiving from a transaction validation server distinct from the one or more merchant servers (e.g. Jackson, paragraph [0189], which discloses a secure remote server validates the business objects by interacting between the client device and merchant server processing a user transaction, which includes but not limited to verifying, validating,, and processing the purchase object.), a request message related to a current online transaction with one of the one or more merchant servers initiated from the communication apparatus (The Examiner notes in the Applicant's admitted prior art (AAPA), see page 1 of the instant disclosure, it is well known that a network element (e.g. server) processes information (e.g. financial transaction object) related to the online request and provided by the user. In addition, the Applicant concedes that it is well known in the art that a user can make a request for an online transaction, via an online request and provided for by a user and the server processes the information related to the online request. Furthermore, Jackson, see Figure 4D, which discloses the service provider includes a wallet provider that stores location information, profile information, and allows for the service provider to authenticate and verify the service consumer information in a financial transaction.).
Cahill is directed to an identity based service system which creates and manages identity for a user. Jackson is directed to a shopping system that includes a shopping profile that contains attributes, personalities, and demographics. Both are analogous art, because they utilize and manipulate profile information and therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to include the teachings of Cahill with the teachings of Jackson to include the claimed features with the motivation to handling transaction data based on specific profiles.
Although Cahill and Jackson discloses logical identifier, location, and user profile. It does not explicitly disclose determining an assigned logical identifier associated with the location service point of the profile information of a user using mappings between logical identifiers associated with ports of network elements and service point locations associated with the portions of the network element.
Gallagher teaches determining an assigned logical identifier associated with the location service point of the profile information of a user using mappings between logical identifiers associated with ports of network elements and service point locations associated with the portions of the network element (e.g. Gallagher, see paragraphs [0080-0083], which discloses one or more location areas identifiers may be associated with each visitor location register in a carrier’s network, where such information is assigned to a user and maps the location area identifier with the visitor location.).
Cahill is directed to an identity based service system which creates and manages identity for a user. Jackson is directed to a shopping system that includes a shopping profile that contains attributes, personalities, and demographics. Gallagher is directed to extending the coverage area of a licensed wireless communication system. All are analogous art, because they utilize and manipulate profile information and therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to include the teachings of Cahill with the teachings of Jackson and with the further teachings of Gallagher to include the claimed features with the motivation to handling transaction data based on specific profiles.

As per claim 87, Cahill teaches an apparatus, in an access network associated with a service provider, comprising:
storing in a profile database profile information of a party registering or activating network access through a service provider, including a location of the service point of the network access (e.g. Cahill, see paragraphs [0042-0044], which discloses a service provider hosts personal web services, such as a profile service (The Examiner notes the profile service stores/contains profile information) while a service consumer invokes web services at the service provider that include appropriate identification and authorization. Cahill, see paragraphs [0057-0060], which discloses the service provider includes a wallet provider that stores location information, profile information, and allows for the service provider to authenticate and verify the service consumer information in a financial transaction. Cahill, see paragraph [0054], further discloses the service consumers include a discovering service location that provides location information associated with the profile.); 
assigning a logical identifier to a communication apparatus connected to a port of a network element associated with the service point location (Cahill, see paragraphs [0053-0055] and Figure 3, which discloses a local server computer (e.g. server) which is coupled to a communication interface that provides two-way data communication coupling via a network link, where a network link typically provides data communication through one or more networks to other data services. Cahill, see paragraphs [0057-0060], which discloses the service provider includes a wallet provider that stores location information, profile information, and allows for the service provider to authenticate and verify the service consumer information in a financial transaction. The Examiner also notes, this feature is a recitation of the intended use of the claimed invention which must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.), the logical identifier being used to route data through the communication apparatus over the communications network (Cahill, see Figure 3, which illustrates an access network with one or more servers accessible via a packet-switched network. See further, paragraphs [0065-0066], which discloses each profile data entry stored in the profile services, typically contain a collection of metadata, including data categories, change timestamp information, data validation information, creator information, location information, etc. The Examiner notes that it is well known in the art that the Internet, Internet VPN are a packet-switched network);
storing the assigned logical identifier determined to be associated with the service point location in association with the profile information having the service point location (Cahill, see paragraphs [0057-0060], which discloses the service provider includes a wallet provider that stores location information, profile information, and allows for the service provider to authenticate and verify the service consumer information in a financial transaction. See Cahill , paragraphs [0065-0066], which discloses each profile data entry stored in the profile services, typically contain a collection of metadata, including data categories, change timestamp information, data validation information, creator information, location information, etc.);
retrieving at least a portion of profile information associated with the transaction-specific logical identifier from the profile information database (e.g. Cahill, see paragraphs [0071-0074], which discloses the identify base service system consults with the profile services to obtain profile specific information for the purposes of authenticating, verifying, and providing wallet services for the general use creating a purchasing transaction. The Examiner interprets the claimed feature of consulting as accessing, wherein data may be accessed for the purpose of obtaining information, thereby the network framework as illustrated in Figure 3, contemplates a dedicated server for an intended use, such as a profile database.); and
providing the retrieved portion of the profile information to the transaction validation server for use in validating the online transaction (e.g. Cahill, see paragraphs [0071-0074], which discloses the identify base service system consults with the profile services to obtain profile specific information for the purposes of authenticating, verifying, and providing wallet services for the general use creating a purchasing transaction. See Cahill , paragraphs [0065-0066], which discloses each profile data entry stored in the profile services, typically contain a collection of metadata, including data categories, change timestamp information, data validation information, creator information, location information, etc. The Examiner interprets the claimed feature of consulting as accessing, wherein data may be accessed for the purpose of obtaining information, thereby the network framework as illustrated in Figure 3, contemplates a dedicated server for an intended use, such as a profile database.).
Although Cahill discloses a logical identifier (e.g. IP address), it does not explicitly disclose from at least the one server, receiving from a transaction validation server distinct from the one or more merchant server, a request message related to a current online transaction with one of the one or more merchant servers initiated from the communication apparatus.
Jackson teaches receiving from a transaction validation server distinct from the one or more merchant servers (e.g. Jackson, paragraph [0189], which discloses a secure remote server validates the business objects by interacting between the client device and merchant server processing a user transaction, which includes but not limited to verifying, validating,, and processing the purchase object.), a request message related to a current online transaction with one of the one or more merchant servers initiated from the communication apparatus (The Examiner notes in the Applicant's admitted prior art (AAPA), see page 1 of the instant disclosure, it is well known that a network element (e.g. server) processes information (e.g. financial transaction object) related to the online request and provided by the user. In addition, the Applicant concedes that it is well known in the art that a user can make a request for an online transaction, via an online request and provided for by a user and the server processes the information related to the online request. Furthermore, Jackson, see Figure 4D, which discloses the service provider includes a wallet provider that stores location information, profile information, and allows for the service provider to authenticate and verify the service consumer information in a financial transaction.).
Cahill is directed to an identity based service system which creates and manages identity for a user. Jackson is directed to a shopping system that includes a shopping profile that contains attributes, personalities, and demographics. Both are analogous art, because they utilize and manipulate profile information and therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to include the teachings of Cahill with the teachings of Jackson to include the claimed features with the motivation to handling transaction data based on specific profiles.
Although Cahill and Jackson discloses logical identifier, location, and user profile. It does not explicitly disclose determining an assigned logical identifier associated with the location service point of the profile information of a user using mappings between logical identifiers associated with ports of network elements and service point locations associated with the portions of the network element.
Gallagher teaches determining an assigned logical identifier associated with the location service point of the profile information of a user using mappings between logical identifiers associated with ports of network elements and service point locations associated with the portions of the network element (e.g. Gallagher, see paragraphs [0080-0083], which discloses one or more location areas identifiers may be associated with each visitor location register in a carrier’s network, where such information is assigned to a user and maps the location area identifier with the visitor location.).
Cahill is directed to an identity based service system which creates and manages identity for a user. Jackson is directed to a shopping system that includes a shopping profile that contains attributes, personalities, and demographics. Gallagher is directed to extending the coverage area of a licensed wireless communication system. All are analogous art, because they utilize and manipulate profile information and therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to include the teachings of Cahill with the teachings of Jackson and with the further teachings of Gallagher to include the claimed features with the motivation to handling transaction data based on specific profiles.

As per claim 96, Cahill teaches a system in a communications network comprising an access network, associated with a service provider, and a public packet-switching network, the system comprising:
storing in a profile database profile information of a party registering or activating network access through a service provider, including a location of the service point of the network access (e.g. Cahill, see paragraphs [0042-0044], which discloses a service provider hosts personal web services, such as a profile service (The Examiner notes the profile service stores/contains profile information) while a service consumer invokes web services at the service provider that include appropriate identification and authorization. Cahill, see paragraphs [0057-0060], which discloses the service provider includes a wallet provider that stores location information, profile information, and allows for the service provider to authenticate and verify the service consumer information in a financial transaction. Cahill, see paragraph [0054], further discloses the service consumers include a discovering service location that provides location information associated with the profile.); 
assigning a logical identifier to a communication apparatus connected to a port of a network element associated with the service point location (Cahill, see paragraphs [0053-0055] and Figure 3, which discloses a local server computer (e.g. server) which is coupled to a communication interface that provides two-way data communication coupling via a network link, where a network link typically provides data communication through one or more networks to other data services. Cahill, see paragraphs [0057-0060], which discloses the service provider includes a wallet provider that stores location information, profile information, and allows for the service provider to authenticate and verify the service consumer information in a financial transaction. The Examiner also notes, this feature is a recitation of the intended use of the claimed invention which must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.), the logical identifier being used to route data through the communication apparatus over the communications network (Cahill, see Figure 3, which illustrates an access network with one or more servers accessible via a packet-switched network. See further, paragraphs [0065-0066], which discloses each profile data entry stored in the profile services, typically contain a collection of metadata, including data categories, change timestamp information, data validation information, creator information, location information, etc. The Examiner notes that it is well known in the art that the Internet, Internet VPN are a packet-switched network);
storing the assigned logical identifier determined to be associated with the service point location in association with the profile information having the service point location (Cahill, see paragraphs [0057-0060], which discloses the service provider includes a wallet provider that stores location information, profile information, and allows for the service provider to authenticate and verify the service consumer information in a financial transaction. See Cahill , paragraphs [0065-0066], which discloses each profile data entry stored in the profile services, typically contain a collection of metadata, including data categories, change timestamp information, data validation information, creator information, location information, etc.);
retrieving at least a portion of profile information associated with the transaction-specific logical identifier from the profile information database (e.g. Cahill, see paragraphs [0071-0074], which discloses the identify base service system consults with the profile services to obtain profile specific information for the purposes of authenticating, verifying, and providing wallet services for the general use creating a purchasing transaction. The Examiner interprets the claimed feature of consulting as accessing, wherein data may be accessed for the purpose of obtaining information, thereby the network framework as illustrated in Figure 3, contemplates a dedicated server for an intended use, such as a profile database.); and
providing the retrieved portion of the profile information to the transaction validation server for use in validating the online transaction (e.g. Cahill, see paragraphs [0071-0074], which discloses the identify base service system consults with the profile services to obtain profile specific information for the purposes of authenticating, verifying, and providing wallet services for the general use creating a purchasing transaction. See Cahill , paragraphs [0065-0066], which discloses each profile data entry stored in the profile services, typically contain a collection of metadata, including data categories, change timestamp information, data validation information, creator information, location information, etc. The Examiner interprets the claimed feature of consulting as accessing, wherein data may be accessed for the purpose of obtaining information, thereby the network framework as illustrated in Figure 3, contemplates a dedicated server for an intended use, such as a profile database.).
Although Cahill discloses a logical identifier (e.g. IP address), it does not explicitly disclose from at least the one server, receiving from a transaction validation server distinct from the one or more merchant server, a request message related to a current online transaction with one of the one or more merchant servers initiated from the communication apparatus.
Jackson teaches receiving from a transaction validation server distinct from the one or more merchant servers (e.g. Jackson, paragraph [0189], which discloses a secure remote server validates the business objects by interacting between the client device and merchant server processing a user transaction, which includes but not limited to verifying, validating,, and processing the purchase object.), a request message related to a current online transaction with one of the one or more merchant servers initiated from the communication apparatus (The Examiner notes in the Applicant's admitted prior art (AAPA), see page 1 of the instant disclosure, it is well known that a network element (e.g. server) processes information (e.g. financial transaction object) related to the online request and provided by the user. In addition, the Applicant concedes that it is well known in the art that a user can make a request for an online transaction, via an online request and provided for by a user and the server processes the information related to the online request. Furthermore, Jackson, see Figure 4D, which discloses the service provider includes a wallet provider that stores location information, profile information, and allows for the service provider to authenticate and verify the service consumer information in a financial transaction.).
Cahill is directed to an identity based service system which creates and manages identity for a user. Jackson is directed to a shopping system that includes a shopping profile that contains attributes, personalities, and demographics. Both are analogous art, because they utilize and manipulate profile information and therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to include the teachings of Cahill with the teachings of Jackson to include the claimed features with the motivation to handling transaction data based on specific profiles.
Although Cahill and Jackson discloses logical identifier, location, and user profile. It does not explicitly disclose determining an assigned logical identifier associated with the location service point of the profile information of a user using mappings between logical identifiers associated with ports of network elements and service point locations associated with the portions of the network element.
Gallagher teaches determining an assigned logical identifier associated with the location service point of the profile information of a user using mappings between logical identifiers associated with ports of network elements and service point locations associated with the portions of the network element (e.g. Gallagher, see paragraphs [0080-0083], which discloses one or more location areas identifiers may be associated with each visitor location register in a carrier’s network, where such information is assigned to a user and maps the location area identifier with the visitor location.).
Cahill is directed to an identity based service system which creates and manages identity for a user. Jackson is directed to a shopping system that includes a shopping profile that contains attributes, personalities, and demographics. Gallagher is directed to extending the coverage area of a licensed wireless communication system. All are analogous art, because they utilize and manipulate profile information and therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to include the teachings of Cahill with the teachings of Jackson and with the further teachings of Gallagher to include the claimed features with the motivation to handling transaction data based on specific profiles.

As per claim 78, Cahill with Jackson and Gallagher teaches the method as claimed in claim 77, wherein: 
assigning the logical identifier to the communication apparatus is performed at a first server of the service provider located in the access network (e.g. Cahill, see paragraphs [0042-0044], which discloses a service provider hosts personal web services, such as a profile service (The Examiner notes the profile service stores/contains profile information) while a service consumer invokes web services at the service provider that include appropriate identification and authorization. Cahill, see paragraph [0054], further discloses the service consumers include a discovering service location that provides location information associated with the profile.); 
receiving the request message is performed at a profile information server (The Examiner notes in the Applicant's admitted prior art (AAPA), see page 1 of the instant disclosure, it is well known that a network element (e.g. server) processes information (e.g. financial transaction object) related to the online request and provided by the user. In addition, the Applicant concedes that it is well known in the art that a user can make a request for an online transaction, via an online request and provided for by a user and the server processes the information related to the online request. Cahill, see paragraphs [0042-0044], which discloses a service provider hosts personal web services, such as a profile service (The Examiner notes the profile service stores/contains profile information) while a service consumer invokes web services at the service provider that include appropriate identification and authorization. Cahill, see paragraph [0054], further discloses the service consumers include a discovering service location that provides location information associated with the profile.); and 
consulting the profile database is performed by the profile information server (e.g. Cahill, see paragraphs [0042-0044], which discloses a service provider hosts personal web services, such as a profile service (The Examiner notes the profile service stores/contains profile information) while a service consumer invokes web services at the service provider that include appropriate identification and authorization. Cahill, see paragraph [0054], further discloses the service consumers include a discovering service location that provides location information associated with the profile.).

As per claims 79 and 88, Cahill with Jackson and Gallagher teaches the method as claimed in claim 77 and the apparatus of claim 87, wherein the retrieved portion of the profile information is used to validate the online transaction by determining whether the retrieved portion of the profile information corresponds to transaction-specific profile information received in association with the online transaction (e.g. Cahill, see paragraphs [0042-0044], which discloses a service provider hosts personal web services, such as a profile service (The Examiner notes the profile service stores/contains profile information) while a service consumer invokes web services at the service provider that include appropriate identification and authorization. Cahill, see paragraph [0054], further discloses the service consumers include a discovering service location that provides location information associated with the profile.).

As per claims 80 and 89, Cahill with Jackson and Gallagher teaches he method as claimed in claim 77 and the apparatus as claimed in claim 87, respectively, wherein the online transaction pertains to a request for a delivery of a product or service to a particular place (e.g. Jackson, see paragraph [0189], discloses performing corresponding actions, when the system server receives the validation request message.).

As per claims 81 and 90, Cahill with Jackson and Gallagher teaches the method as claimed in claim 77 and the apparatus of claim 87, wherein the online transaction pertains to a request for an access to online private content or to a private network (Cahill, see paragraph [0054-0062], discloses a local server computer (e.g. server) which is coupled to a communication interface that provides two-way data communication coupling via a network link, where a network link typically provides data communication through one or more networks to other data services. The Examiner also notes, this feature is a recitation of the intended use of the claimed invention which must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.).

As per claims 82 and 91, Cahill with Jackson and Gallagher teaches the method as claimed in claim 77 and the apparatus of claim 87, wherein the online transaction pertains to a request for a download of data to the communication apparatus (Jackson, see paragraphs [0189-0190], which discloses generating and transmitting financial transaction data associated with the buyer and seller).

As per claims 83 and 92, Cahill with Jackson and Gallagher teaches the method as claimed in claim 77 and the apparatus of claim 87, wherein the profile information further comprises personal information regarding a party comprising at least one of: a name, a gender, a date of birth or an age, a nationality, a correspondence language, a civic address, a phone number, an email address, and an instant messaging identifier  (e.g. Jackson, see paragraph [0059], which discloses a profile is associated with a name.).

As per claims 84 and 93, Cahill with Jackson and Gallagher teaches the method as claimed in claim 77 and the apparatus of claim 87, wherein the profile information further comprises a service point location associated with the logical identifier (e.g. See Cahill , paragraphs [0065-0066], which discloses each profile data entry stored in the profile services, typically contain a collection of metadata, including data categories, change timestamp information, data validation information, creator information, location information, etc.).

As per claims 85 and 94, Cahill with Jackson and Gallagher teaches the method as claimed in claim 77 and the apparatus of claim 87, wherein the logical identifier comprises an IP address (e.g. See Cahill, paragraphs [0065-0066], which discloses each profile data entry stored in the profile services, typically contain a collection of metadata, including data categories, change timestamp information, data validation information, creator information, location information, etc.).

As per claims 86 and 95, Cahill with Jackson and Gallagher teaches the method as claimed in claim 77 and the apparatus of claim 87, wherein the profile information further comprises location information indicative of a location of the communication apparatus, and wherein the location information comprises a service point location of the communication apparatus (e.g. Cahill, see paragraphs [0042-0044], which discloses a service provider hosts personal web services, such as a profile service (The Examiner notes the profile service stores/contains profile information) while a service consumer invokes web services at the service provider that include appropriate identification and authorization. Cahill, see paragraph [0054], further discloses the service consumers include a discovering service location that provides location information associated with the profile.).

96. (New) A system in a communications network comprising an access network, associated with a service provider, and a public packet-switched network, the system comprising: at least one server, managed by the service provider, configured to: store in a profile database profile information of a party registering or activating network access through a service provider, including a location of the service point of the network access; assign a logical identifier to a communication apparatus connected to a port of a network element associated with the service point location, the logical identifier being used to route data through the communication apparatus over the communications network: determine an assigned logical identifier associated with the location service point of the profile information of the user using mappings between logical identifiers associated with ports of network elements and service point locations associated with the ports of the network elements; and store the assigned logical identifier determined to be associated with the service point location in association with the profile information having the service point location; and a profile information server having access to the profile database, configured to: receive from a transaction validation server, a request message related to an online transaction initiated through the communication device, the request message comprising a transaction-specific logical identifier of the communication device associated with the online transaction; retrieve at least a portion of profile information associated with the transaction-specific logical identifier from the profile information database; and provide the retrieved portion of the profile information to the transaction validation server for use in validating the online transaction.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. See attached PTO-892 that includes additional prior art of record describing the general state of the art in which the invention is directed to.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARHAN M SYED whose telephone number is (571)272-7191. The examiner can normally be reached M-F 8:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on 571-270-1760. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/FARHAN M SYED/Primary Examiner, Art Unit 2165                                                                                                                                                                                                        November 2, 2022